Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUBSTRATE FOR COMPOSITE MEMBRANE
Examiner: Adam Arciero	S.N. 16/319,661	Art Unit 1727		June 15, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered. Claims 1, 4-5, 7, 9-11, 21 and 23 are currently pending. Claim 1 has been amended. Claims 6 and 12-20 have been canceled. Claim 23 is newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites an intended use for a substrate and a microporous membrane in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Ohno et al. on claims 1, 4-7, 9-11 and 21 are withdrawn because Applicant’s arguments are persuasive.

Claims 1, 4-5, 7, 9-11, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO 2014/181761 A1; as found in IDS dated 01/22/2019; using US 2016/0082397 A1 for citation purposes and as found in IDS dated 01/22/2019) in view of Nishikawa et al. (US 2013/0236767 A1).
As to Claims 1, 4-5 and 23, Ohno et al. teaches a substrate comprising a microporous membrane that is composed of a polyethylene composition, wherein the membrane has a thickness of 7-16 microns; a porosity of 50-58%; and a capture rate of 90% or more when filtering particles having an average diameter of 30 nm (which reads on an average pore diameter of 30nm or less) (paragraph [0020], Examples 1-3, Table 2). Furthermore, Ohno et al. teaches wherein the polyethylene comprises a mixture having 60-80 mass % of an ultrahigh molecular weight polyethylene of 900,000 or more and 20-40 mass % of a high density polyethylene of 200,000-800,000 (paragraph [0040]). These ranges overlap with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed features because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]). Ohno does not specifically disclose the claimed Gurley values.
However, Nishikawa et al. teaches of a polyolefin microporous membrane that can be used as a filter, comprising a Gurley value (JIS P8117) of 50-500 sec/100cc (paragraphs [0035 and 0056]). This range overlaps with the claimed range. At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the membrane of Ohno to comprise the claimed Gurley values because Nishikawa teaches that a membrane with proper mechanical strength and resistance is provided (paragraph [0056]). Nishikawa further recognizes the Gurley value as a result-effective variable in optimizing the mechanical strength and resistance of a membrane (paragraph [0056]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.
As to Claims 6-7, Ohno et al. discloses a method of making the membrane comprising: extruding a polyethylene solution comprising a polyethylene : paraffin : decalin ratio of 20:55:25-25:50:25 in the form of a sheet at 160ºC; forming a sheet in water; biaxially stretching said sheet and removing the solvent (paragraphs [0079]-[0089]). Ohno discloses the same materials and structure and a very similar method of making the membrane as the claimed invention, and therefore it is the position of the Office that the membrane of Ohno et al. inherently comprises the claimed Gurley value and tensile breaking strength. See MPEP 2112.
As to Claims 9-10, Ohno discloses the same materials and structure and a very similar method of making the membrane as the claimed invention, and therefore it is the position of the Office that the membrane of Ohno et al. inherently comprises the claimed functions and characteristics. See MPEP 2112.
As to Claim 11, Ohno teaches of a porosity of 50-58% wherein the upper limit is very close to the lower limit of the claim (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed porosity because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).
As to Claim 21, Ohno et al. teaches wherein the membrane has a thickness of 7-16 microns which is very close to the claimed range (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. Ohno further recognizes the thickness as a result-effective variable (paragraph [0031]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed thickness because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).

Response to Arguments
Applicant’s arguments, see Remarks and Declaration, filed March 14, 2022, with respect to the rejection(s) of claim(s) 6 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727